Case 15-00948-lmj13   Doc 85    Filed 10/11/18 Entered 10/11/18 12:09:03   Desc Main
                               Document      Page 1 of 5




                                                   Date entered on docket: October 11, 2018
Case 15-00948-lmj13   Doc 85    Filed 10/11/18 Entered 10/11/18 12:09:03   Desc Main
                               Document      Page 2 of 5
Case 15-00948-lmj13   Doc 85    Filed 10/11/18 Entered 10/11/18 12:09:03   Desc Main
                               Document      Page 3 of 5
Case 15-00948-lmj13   Doc 85    Filed 10/11/18 Entered 10/11/18 12:09:03   Desc Main
                               Document      Page 4 of 5




                                 /s/ Lee M. Jackwig
Case 15-00948-lmj13    Doc 85    Filed 10/11/18 Entered 10/11/18 12:09:03   Desc Main
                                Document      Page 5 of 5




  Parties receiving this Order from the Clerk of Court:
  Electronic Filers in this Chapter Case
